Exhibit 10.1


COVANTA HOLDING CORPORATION
PERFORMANCE SHARE AWARD AGREEMENT
THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of this ___ day of __________, 20__ (the “Grant Date”) by and between
Covanta Holding Corporation, a Delaware corporation (the “Company”), and
______________________________ (“Employee”), pursuant to the Covanta Holding
Corporation 2014 Equity Award Plan (the “Plan”). This Agreement and the award
contained herein are subject to the terms and conditions set forth in the Plan,
which are incorporated by reference herein, and the following terms and
conditions:
WITNESSETH:
WHEREAS, Employee is an employee of the Company or its Affiliates or
Subsidiaries;
WHEREAS, the Company has adopted the Plan in order to promote the interests of
the Company and its stockholders by using equity interests in the Company to
attract, retain and motivate its management and other eligible persons and to
encourage and reward their contributions to the Company’s and/or its Affiliates’
and Subsidiaries’ performance and profitability;
WHEREAS, the Compensation Committee (the “Compensation Committee”) of the
Company’s Board of Directors (the “Board”) authorized an
objectively-determinable performance-based award (the “Award”) to Employee based
on the Company’s Cumulative Free Cash Flow per Share (defined and measured in
accordance with Section 2.1(b) below) over a three year performance period,
pursuant to Section 7 of the Plan;
WHEREAS, the Compensation Committee has determined that it is in the best
interests of the Company to grant Performance Shares (as hereinafter defined)
under the Plan to Employee pursuant to the terms and conditions set forth in
this Agreement; and
WHEREAS, Employee is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company, Covanta
Energy LLC and their respective Subsidiaries and Affiliates (“Covanta Group”)
and the clients of the Covanta Group, and Employee is trained and instructed in
the Covanta Group’s particular operations, all of which are exceptionally
valuable to the Covanta Group and vital to the success of the Covanta Group’s
business.
NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.Award. In accordance with, and subject to, the terms and conditions of the
Plan, the Company hereby grants to Employee ___________ restricted stock units
(“Target Share Amount”) payable in shares of the Company’s common stock, par
value $0.10 per share (“Common Stock”) for the three year performance period
commencing as of _______ _, 20__ and ending _______ _, 20__ (the “Performance
Period”). Issuance and payment of the award in the form of shares of Common
Stock (the “Performance Shares”) is conditioned and dependent upon


1



--------------------------------------------------------------------------------




Employee’s continued employment during the Performance Period and the
achievement of performance goals reflected in the Company’s Cumulative Free Cash
Flow per Share (as hereinafter defined) for the Performance Period as more fully
described in Section 2 hereof. If the Company issues or otherwise delivers
Performance Shares to Employee, the Company shall also pay to Employee the
amount of cash determined under Section 3 (the “Dividend Equivalent Cash
Award”).
2.    Award Performance Conditions. It is understood and agreed that this Award
is subject to the following terms and conditions:
2.1    Determination of Performance Shares.
(a)    The number of the Performance Shares, if any, earned for the Performance
Period shall be determined in accordance with the following formula:
Performance Shares = Payout Factor x Target Share Amount
The “Payout Factor” is determined by Company’s Cumulative Free Cash Flow per
Share (as defined below) during the Performance Period. For purposes of this
Agreement, “Cumulative Free Cash Flow per Share” is defined as the Company’s
cumulative Free Cash Flow (defined as Cash flow provided by operating activities
from continuing operations less Maintenance capital expenditures as disclosed by
the Company in the Company’s Reports filed with or furnished to the Securities
and Exchange Commission) during the Performance Period divided by the weighted
average number of shares of Common Stock outstanding during the Performance
Period.
(b)    The Performance Shares will vest in a range of 0% to 200% of the Target
Share Amount according to the following schedule, with (i) 100% target Payout
Factor set at Cumulative Free Cash Flow per Share during the Performance Period
of $[], (ii) no Performance Shares issued for Cumulative Free Cash Flow per
Share during the Performance Period less than $[], (iii) 50% of target Payout
Factor for Cumulative Free Cash Flow per Share during the Performance Period at
$[] and (iv) a maximum of 200% of target Payout Factor for Cumulative Free Cash
Flow per Share during the Performance Period equal to or greater than $[]:
Performance Level
Cumulative Free Cash Flow per Share
Payout Factor
(% of Target Number of Performance Shares)
 
$[]
[]%
Minimum
$[]
[]%
 
$[]
[]%
 
$[]
[]%
Target
$[]
[]%
Maximum
$[]
[]%



(c)    If the Company’s Cumulative Free Cash Flow per Share for the Performance
Period is equal to or between any of the threshold amounts set forth in column
entitled


2



--------------------------------------------------------------------------------




Cumulative Free Cash Flow per Share in the table set forth in Section 2.1(b)
above, then the calculation of the Payout Factor shall be linearly interpolated
between the respective Cumulative Free Cash Flow per Share amounts and Payout
Factors set forth in the table set forth in Section 2.1(b) above. Interpolation
calculations of Cumulative Free Cash Flow per Share and Payout Factor shall be
carried out to the third decimal place.
2.2    Employment Condition. Except as set forth in Section 2.3 below, vesting
of the Award is expressly conditioned upon Employee being continuously employed
by the Company or any of its Subsidiaries or Affiliates during the entire
Performance Period, including without limitation, the last day of the
Performance Period.
2.3    Effect of Termination of Employment. Except as otherwise provided below,
if Employee’s employment with the Company or any of its Subsidiaries or
Affiliates, is terminated for any reason prior to the end of the Performance
Period, the Award shall be immediately forfeited.
(a)    Termination due to Death or Disability. If Employee’s termination of
employment is due to death or Disability (as defined in the Plan), the Award
shall vest and will be issuable at the time and in the form as provided in
Section 4.1 hereof based upon the Company’s Cumulative Free Cash Flow per Share
for the entire Performance Period.
(b)    Termination due to Retirement or Termination by the Company for Other
than Cause. If Employee’s termination of employment is due to Employee’s
retirement at the age of 65 or older or with a sum of age and years of service
with the Company on the date of retirement equal to at least 75 (unless such
retirement results from a termination of Employee’s employment by the Company
for Cause (as such term is defined in the Plan)), or if Employee’s employment is
terminated by the Company (or a Subsidiary or Affiliate of the Company, as the
case may be) for reasons other than Cause (as determined by the Compensation
Committee), a prorated portion of the Award shall vest pursuant to Section
2.3(c) below, and will be payable at the time and in the form as provided in
Section 4.1 hereof. For purposes of this Section 2.3(b), Employee shall be
considered employed during any period in which Employee is receiving severance
pay, and the date of the termination of employee’s employment shall be the last
day of any such severance pay period.
(c)     Prorated Vesting upon Retirement or Termination by the Company for Other
than Cause. The prorated portion of the Award that vests due to termination of
Employee’s employment due to retirement or termination by the Company for
reasons other than Cause shall be determined by multiplying (i) the Performance
Shares that would have been vested based on the Company’s Cumulative Free Cash
Flow per Share for the entire Performance Period, by (ii) a fraction, the
numerator of which is the number of days that Employee was continually employed
since the beginning of the Performance Period and the denominator of which is
1,095.
(d)    Change in Control Event. Notwithstanding anything in the Plan to the
contrary, in the event of a Change in Control (as hereinafter defined) during
the Performance Period, the Payout Factor shall be determined by dividing (i)
the Company’s Cumulative Free Cash Flow per Share generated during the period
beginning on ______ _, 20__ and ending on the date


3



--------------------------------------------------------------------------------




immediately preceding the Change in Control (the “Prorated Period”) by (ii) the
product of $[] multiplied by a fraction, the numerator of which is the number of
days in the Prorated Period and the denominator is 1,095. Such earned
Performance Shares shall be converted to the same number of restricted stock
units that shall vest based on continued service through _____ __, 20__;
provided, however, that (x) if the successor entity does not assume, convert, or
replace such restricted stock units, then vesting will accelerate upon the
Change in Control, and (y) if the successor entity assumes, converts, or
replaces such restricted stock units, then vesting of such assumed, converted,
or replaced awards will accelerate if Employee is terminated without Cause
within 24 months following the Change in Control. For purposes of this
Agreement, the Award hereunder will not be considered to be assumed, continued,
converted or replaced by the resulting entity in connection with the Change in
Control unless (i) the Award is adjusted to prevent dilution of Employee’s
rights hereunder as a result of the Change in Control, and (ii) immediately
after the Change in Control, all Performance Shares are convertible into shares
of common stock in the resulting entity which are publicly traded and listed on
a national securities exchange. The Company also shall pay to Employee a
Dividend Equivalent Cash Award based on such number of Performance Shares earned
by Employee pursuant to this Section 2.3(d).
(e)    Change in Control Definition. For purposes of this Agreement, a “Change
in Control” shall mean the occurrence of any of the following events, each of
which shall be determined independently of the others: (i) any “Person” (as
hereinafter defined), other than a holder of at least 10% of the outstanding
voting power of the Company as of the date of this Agreement, becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of a majority
of the stock of the Company entitled to vote in the election of directors of the
Company; (ii) individuals who are Continuing Directors of the Company (as
hereinafter defined) cease to constitute a majority of the members of the Board;
(iii) stockholders of the Company adopt and consummate a plan of complete or
substantial liquidation or an agreement providing for the distribution of all or
substantially all of the assets of the Company; (iv) the Company is a party to a
merger, consolidation, other form of business combination or a sale of all or
substantially all of its assets, with an unaffiliated third party, unless the
business of the Company following consummation of such merger, consolidation or
other business combination is continued following any such transaction by a
resulting entity (which may be, but need not be, the Company) and the
stockholders of the Company immediately prior to such transaction hold, directly
or indirectly, at least a majority of the voting power of the resulting entity;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) shall not constitute a
Change in Control; (v) there is a Change in Control of the Company of a nature
that is reported in response to item 5.01 of Current Report on Form 8-K or any
similar item, schedule or form under the Exchange Act, as in effect at the time
of the change, whether or not the Company is then subject to such reporting
requirements; provided, however, that for purposes of this Agreement a Change in
Control shall not be deemed to occur if the Person or Persons deemed to have
acquired control is a holder of at least 10% of the outstanding voting power of
the Company as of the date of this Agreement; or (vi) the Company consummates a
transaction which constitutes a “Rule 13e-3 transaction” (as such term is
defined in Rule 13e-3 of the Exchange Act) prior to the termination or
expiration of this Agreement.


4



--------------------------------------------------------------------------------




(f)    Covanta Energy LLC. In the event that Employee is an employee of Covanta
Energy LLC or any of its Subsidiaries or Affiliates, then the references to the
Company in Section 2.3(e)(i), (iii), (iv), (v) and (vi) above shall also
include, in the alternative, Covanta Energy LLC.
(g)    Continuing Director Definition. For purposes of Section 2.3(e),
“Continuing Directors” shall mean the members of the Board on the date of
execution of this Agreement, provided that any person becoming a member of the
Board subsequent to such date whose election or nomination for election was
supported by at least a majority of the directors who then comprised the
Continuing Directors shall be considered to be a Continuing Director; and the
term “Person” is used as such term is used in Sections 13(d) and 14(d) of the
Exchange Act.
3.    Dividend Equivalent Cash Awards. The amount of the Dividend Equivalent
Cash Award shall be determined by multiplying the number of Performance Shares
earned by Employee as determined under Section 2 above by the total amount of
dividends paid per share of the Company’s Common Stock for which the ex-dividend
date occurred after the beginning of the Performance Period and before the
Payment Date or Change in Control Payment Date (as those terms are defined in
Section 4.2), as applicable.
4.    Confirmation and Payment.
4.1    Determination of Performance Shares. Following the end of the Performance
Period, the Compensation Committee shall determine and confirm: (a) the
Cumulative Free Cash Flow per Share attained by the Company; (b) the Payout
Factor for Performance Shares; (c) the number of Performance Shares earned which
shall be issuable to Employee; and (d) the amount of the Dividend Equivalent
Cash Award payable to Employee. Prior to such meeting, the Company shall provide
to the Compensation Committee, in reasonable detail, the calculation of the
Company’s Cumulative Free Cash Flow per Share, the Payout Factor, the number of
Performance Shares issuable to Employee and the amount of the Dividend
Equivalent Cash Award payable to Employee, which information shall be available
to Employee upon request after the Payment Date (as hereinafter defined). The
number of Performance Shares earned shall be rounded to the nearest whole share.
4.2    Issuance of Performance Shares and Payment of Dividend Equivalent Cash
Awards. As soon as practicable in the calendar year following the close of the
Performance Period (but not later than March 15, ____) (the “Payment Date”) and
subject to applicable tax withholding as provided in Section 5 hereof, the
Dividend Equivalent Cash Award shall be paid to Employee, or in the event of
Employee’s death, to Employee’s beneficiary. Promptly after the Payment Date,
certificates representing the Performance Shares determined in accordance with
Section 4.1 shall be delivered to Employee or to Employee’s beneficiary, as
applicable. Notwithstanding the foregoing, in the event that Employee is
prohibited from trading in the Company’s securities on the Payment Date pursuant
to applicable securities laws and/or the Company’s policy on securities trading
and disclosure of confidential information, the Payment Date shall be, in the
determination of the Compensation Committee, the first date Employee is no
longer prohibited from such trading. Notwithstanding the terms of this Section
4.2, if a Change in Control occurs before the end of the Performance Period,
then, subject to applicable tax withholding, the Dividend Equivalent Cash


5



--------------------------------------------------------------------------------




Award shall be paid to Employee and the Performance Shares shall be issued to
Employee in accordance with the timing set forth in Section 2.3(d) (the “Change
in Control Payment Date”).
5.    Tax Withholding. As a condition precedent to the receipt of any
Performance Shares as provided for in Section 4.2, Employee agrees to pay to the
Company, at such times as the Company shall determine, such amounts as the
Company shall deem necessary to satisfy any withholding taxes due on income that
Employee recognizes pursuant to the issuance to Employee of the Performance
Shares. The obligations of the Company under this Agreement and the Plan shall
be conditional on such payment or arrangements, and the Company, its Affiliates
and Subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to Employee. In addition, Employee
may elect, unless otherwise determined by the Compensation Committee, to satisfy
the withholding requirement by having the Company withhold first Dividend
Equivalent Cash Awards and, if such amount is insufficient to pay the full
amount of the withholding tax, Performance Shares with a Fair Market Value (as
hereinafter defined), as of the date of such withholding, sufficient to satisfy
the withholding obligation. For purposes of this Section 5, the “Fair Market
Value” of a Performance Share shall be equal to the closing market price of the
Common Stock on the last trading day immediately preceding the Payment Date or
the Change in Control Payment Date, as applicable.
6.    Changes in Capital Structure.
6.1    Merger, Consolidation, Reorganization, Etc. If, during the term of this
Agreement, there shall be any merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, rights offering or extraordinary
distribution with respect to the Common Stock, or other change in corporate
structure affecting the Common Stock, the Compensation Committee shall make or
cause to be made an appropriate and equitable substitution, adjustment or
treatment with respect to the Performance Shares, including a substitution or
adjustment in the aggregate number or kind of shares subject to this Agreement.
Any securities, awards or rights issued pursuant to this Section 6.1 shall be
subject to the same restrictions, if any, as the underlying Performance Shares
to which they relate.
6.2    Parent Successor. If the outstanding Common Stock is hereafter converted
into or exchanged for all of the outstanding common stock of a corporation (the
“Parent Successor”) as part of a transaction (the “Transaction”) in which the
Company becomes a wholly-owned subsidiary of Parent Successor, then (a) the
obligations under this Agreement shall be assumed by Parent Successor and
references in this Agreement to the Company shall thereafter generally be deemed
to refer to Parent Successor, (b) common stock of Parent Successor shall be
issued in lieu of Common Stocks under this Agreement, (c) the performance
measured pursuant to Section 2.1 of this Agreement shall be the continuous
performance of the Company prior to the Transaction and Parent Successor after
the Transaction, (d) employment by the Company for purposes of this Agreement
shall include employment by either the Company or Parent Successor, and (e) the
Dividend Equivalent Cash Awards under Section 4 of this Agreement shall be based
on dividends paid on the common stock of the Company prior to the Transaction
and Parent Successor after the Transaction.


6



--------------------------------------------------------------------------------




7.    Return and/or Forfeiture of Performance-Based Payments or Awards.
Notwithstanding any other provision in this Agreement, in the event that
pursuant to the terms or requirements of the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or of any applicable
laws, rules or regulations promulgated by the Securities and Exchange Commission
from time to time, and in the event any stock award or other payment is based
upon the satisfaction of financial performance metrics which are subsequently
reversed due to a restatement or reclassification of financial results of the
Company, then any payments made or awards granted shall be returned and
forfeited to the extent required and as provided by applicable laws, rules,
regulations or listing requirements. This Section 7 shall survive any expiration
or termination of this Agreement for any reason.
8.    Registration. This grant is subject to the condition that if at any time
the Board or Compensation Committee shall determine, in its discretion, that the
listing of the Performance Shares which may be issued hereunder on any
securities exchange, or the registration or qualification of such shares under
any federal or state law, or the consent or approval of any regulatory body,
shall be necessary or desirable as a condition of, or in connection with, the
grant, receipt or delivery of the Performance Shares hereunder, such grant,
receipt or delivery will not be effected unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or Compensation
Committee. The Company agrees to make every reasonable effort to effect or
obtain any such listing, registration, qualification, consent or approval.
9.    No Right to Employment. In no event shall the granting of the Performance
Shares or the other provisions hereof or the acceptance of the Performance
Shares by Employee interfere with or limit in any way the right of the Company,
an Affiliate or Subsidiary to terminate Employee’s employment at any time, nor
confer upon Employee any right to continue in the employ of the Company, an
Affiliate or Subsidiary for any period of time or to continue his or her present
or any other rate of compensation.
10.    Noncompetition; Nonsolicitation; Confidential Information, etc. Employee
hereby acknowledges that, during and solely as a result of Employee’s employment
by the Covanta Group, Employee has received and will continue to receive special
training and education with respect to the operations of such entity(ies) and
access to confidential information and business and professional contacts, all
of which is exceptionally valuable to the Covanta Group and vital to the success
of the Covanta Group’s business and other related matters. In consideration of
such special and unique opportunities afforded to Employee as a result of
Employee’s employment and the grant of Performance Shares, Employee hereby
agrees to be bound by and acknowledges the reasonableness of the following
covenants, which are specifically relied upon by the Company in entering into
this Agreement and as a condition to the grant of the Performance Shares.
Employee acknowledges and agrees that each of the individual provisions of this
Section 10 constitutes a separate and distinct obligation of Employee to the
Covanta Group, individually enforceable against Employee.
10.1    Covenant Not to Compete. During the period Employee is employed by the
Covanta Group and for a period following Employee’s termination of employment
for any


7



--------------------------------------------------------------------------------




reason, equal to ___[INSERT PERIOD]________, Employee shall not, without the
consent of the Board, in any form or any manner, directly or indirectly, on
Employee’s own behalf or in combination with others, become engaged in (as an
individual, partner, stockholder, director, officer, principal, agent,
independent contractor, employee, trustee, lender of money or in any other
relation or capacity whatsoever, except as a holder of securities of a
corporation whose securities are publicly traded and which is subject to the
reporting requirements of the Exchange Act, and then only to the extent of
owning not more than two percent (2%) of the issued and outstanding securities
of such corporation or other entity) or provide services to any business which
renders services or sells products, or proposes to render services or sell
products, that compete with the Business of the Covanta Group within the United
States and any foreign country in which the Covanta Group conducts any aspect of
the Business during the term of this Agreement. For purposes of this Agreement,
the term “Business” shall mean the development, ownership and/or operation of
businesses engaged in waste-to-energy and other renewable energy facilities,
waste management and/or waste procurement. Notwithstanding the foregoing, after
termination of Employee’s employment for any reason, Employee shall be permitted
to work for any business that owns and operates independent power generation
projects or that provides services to competitors or customers of the Covanta
Group, so long as such business, as determined in the good faith judgment of the
Board, does not compete with the Covanta Group.
10.2    Covenant Not to Solicit Employees. During the period Employee is
employed by the Covanta Group and for a period following Employee’s termination
of employment for any reason, equal to [INSERT PERIOD] , Employee agrees and
covenants that he shall not, for any reason, directly or indirectly, employ,
solicit or endeavor to entice away from the Covanta Group (whether for
Employee’s own benefit or on behalf of another person or entity), or facilitate
the solicitation, employment or enticement of, any employee of the Covanta Group
to work for Employee, any affiliate of Employee or any competitor of the Covanta
Group, nor shall Employee otherwise attempt to interfere (to the Covanta Group’s
detriment) in the relationship between the Covanta Group and any such employees.
10.3    Covenant Not to Solicit Customers. During the period Employee is
employed by the Covanta Group and for a period following Employee’s termination
of employment for any reason, equal to [INSERT PERIOD] , Employee agrees and
covenants that he shall not, directly or indirectly, in any form or manner,
contact, solicit, or facilitate the contacting or solicitation of, any Customer
of the Covanta Group for the purpose of competing with the Business. For
purposes of this Agreement, the term “Customer” shall mean and refer to each
person, entity, municipality or other governmental entity that has a contract
with or is actively being solicited by the Covanta Group to deliver waste,
receive services or purchase energy during the period of Employee’s employment
hereunder.
10.4    Covenant of Confidentiality. At any time during the term of Employee’s
employment with the Covanta Group (pursuant to this Agreement or otherwise), and
for a period of five (5) years after the termination of Employee’s employment
with the Covanta Group, as applicable, for any reason, Employee shall not,
except in furtherance of the Business of the Covanta Group or otherwise with the
prior authorization of the Company, in any form or manner, directly or
indirectly, divulge, disclose or communicate to any person, entity, firm,
corporation or any other


8



--------------------------------------------------------------------------------




third party (other than in the course of Employee’s employment), or utilize for
Employee’s personal benefit or for the benefit of any competitor of the Covanta
Group any Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean, but shall not be limited to, any
technical or non-technical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, designs, processes, procedures,
improvements, models or manuals of any member of the Covanta Group or which are
licensed by any member of the Covanta Group, any financial data or lists of
actual or potential customers or suppliers (including contacts thereat) of the
Covanta Group, and any information regarding the contracts, marketing and sales
plans, which is not generally known to the public through legitimate origins of
the Covanta Group. The parties hereto each acknowledge and agree that such
Confidential Information is extremely valuable to the Covanta Group and shall be
deemed to be a “trade secret.” In the event that any part of the Confidential
Information becomes generally known to the public through legitimate origins
(other than by the breach of this Agreement by Employee or by misappropriation),
or is required to be disclosed by legal, administrative or judicial process
(provided that Employee has provided to the Company reasonable prior notice of
such request and the Company has had a reasonable opportunity, at its expense,
to dispute, defend or limit such request for the Confidential Information), that
part of the Confidential Information shall no longer be deemed Confidential
Information for purposes of this Agreement, but Employee shall continue to be
bound by the terms of this Agreement as to all other Confidential Information.
10.5    Return of Property. Upon termination of Employee’s employment for any
reason, Employee shall promptly deliver to the Company all correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents or any other documents, including all
copies in any form or media, concerning the Covanta Group’s Customers, marketing
strategies, products or processes which contain any Confidential Information.
10.6    Assignment of Inventions. Any and all writings, inventions,
improvements, processes, procedures and/or techniques now or hereafter acquired,
made, conceived, discovered or developed by Employee, either solely or jointly
with any other person or persons, whether or not during working hours and
whether or not at the request or upon the suggestion of the Company or its
Subsidiaries or Affiliates, which relate to or are useful in connection with any
business now or hereafter carried on or contemplated by the Covanta Group,
including developments or expansions of its present fields of operations, shall
be the sole and exclusive property of the Company or its Subsidiaries or
Affiliates, as applicable. Employee shall make full disclosure to the Company or
its Subsidiaries or Affiliates of all such writings, inventions, improvements,
processes, procedures, techniques, or any other material of a proprietary
nature, including, without limitation, any ideas, inventions, discoveries,
improvements, developments, designs, methods, systems, computer programs, trade
secrets or other intellectual property whether or not patentable or
copyrightable and specifically including, but not limited to, copyright and mask
works, formulae, compositions, products, processes, apparatus, and new uses of
existing materials or machines (collectively, “Inventions”), made, conceived or
first reduced to practice by Employee solely or jointly with others while
employed by the Company or its Subsidiaries or Affiliates and which relate to or
result from the actual or anticipated business, work, research or investigation
of the Covanta Group or which are suggested by or result from any task assigned
to


9



--------------------------------------------------------------------------------




or performed by Employee for the Covanta Group; and Employee shall do everything
necessary or desirable to vest the absolute title thereto in the Company or its
Subsidiaries or Affiliates, as applicable. Employee shall write and prepare all
descriptions, specifications and procedures regarding the Inventions as may be
required by the Company or its Subsidiaries or Affiliates to protect the
Company’s or its Subsidiaries’ or Affiliates’ rights in and to the Inventions,
and otherwise aid and assist the Company or its Subsidiaries or Affiliates so
that the Company or its Subsidiaries or Affiliates can prepare and present
applications for copyright or letters patent therefor and can secure such
copyright or letters patent wherever possible, as well as reissues, renewals,
and extensions thereof, and can obtain the record title to such copyright or
patents so that the Company or its Subsidiaries or Affiliates shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. Employee will, at the Company’s or its
Subsidiaries or Affiliates request, execute any and all assignment, patent or
copyright forms and the like, deemed reasonably necessary by the Company or its
Subsidiaries or Affiliates. The Company’s or its Subsidiaries’ or Affiliates’
rights hereunder shall not be limited to this country but shall extend to any
country in the world and shall attach to each Invention notwithstanding that it
is perfected, improved, reduced to specific form or used after termination of
Employee’s employment. Employee agrees to lend such assistance as he or she may
be able, at the Company’s or its Subsidiaries’ or Affiliates’ request in
connection with any proceedings relating to such letters of patent, trade
secrets, copyright or application thereof, as may be determined by the Company
or its Subsidiaries or Affiliates to be reasonably necessary. The Company, in
its sole discretion, may agree to pay Employee a reasonable fee to defray any
costs or time incurred by Employee in providing such assistance. Employee shall
not be entitled to any additional or special compensation or reimbursement
regarding any and all such writings, inventions, improvements, processes,
procedures and techniques.
10.7    Equitable Remedies. In the event that Employee breaches any of the terms
or conditions set forth in this Section 10 (collectively, the “Restrictive
Covenants”), Employee stipulates that such breach will result in immediate and
irreparable harm to the business and goodwill of the Covanta Group and that
damages, if any, and remedies at law for such breach would be inadequate. The
Company and/or its Subsidiaries or Affiliates shall therefore be entitled to
seek for and receive from any court of competent jurisdiction a temporary
restraining order, preliminary and permanent injunctive relief and/or an order
for specific performance to protect its rights and interests and to restrain any
violation of this Agreement and such further relief as the court may deem just
and proper, each without the necessity of posting bond. Following judgment or
other final determination by such court, the non-prevailing party in such
proceeding shall pay the costs and expenses (including court costs and
reasonable attorneys’ fees) of the prevailing party. The Company and/or its
Subsidiaries or Affiliates may elect to seek such remedies at its sole
discretion on a case by case basis. Failure to seek any or all remedies in one
case shall not restrict the Company and/or its Subsidiaries or Affiliates from
seeking any remedies in another situation. Such action by the Company and/or its
Subsidiaries or Affiliates shall not constitute a waiver of any of its rights.
10.8    Continuing Obligation. During Employee’s employment and upon termination
of Employee’s employment for any reason the obligations, duties and liabilities
of Employee pursuant to Sections 10.1, 10.2, 10.3, 10.4 and 10.5 of this
Agreement are continuing,


10



--------------------------------------------------------------------------------




and, for the periods set forth in such provisions hereof, absolute and
unconditional, and shall survive and remain in full force and effect as provided
in each such Section. Notwithstanding anything else contained in this Agreement
to the contrary, the parties hereto agree that in the event, and at the moment,
Employee breaches any of the terms, duties or obligations contained in Sections
10.1, 10.2, 10.3, and 10.4 of this Agreement, all of the Performance Shares
which have not vested, will immediately be cancelled and forfeited.
11.    Construction.
11.1    No Rights of Stockholder. The Award (including any associated
Performance Shares) represents the Company’s unfunded and unsecured promise to
issue shares of Common Stock, at a future date subject to the terms of this
Agreement. Employee has no rights with respect to the Award other than rights of
a general creditor of the Company. Employee shall not have any of the rights of
a stockholder with respect to unvested Performance Shares.
11.2    Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
11.3    Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 12(c) of the Plan, this Agreement may be amended by
the Board or Compensation Committee at any time.
11.4    Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.
11.5    Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 11.5. Any such
notice or communication given by first-class mail shall be deemed to have been
given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 445 South Street, Morristown, New Jersey 07960
(attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company. Each notice to Employee shall
be addressed to Employee at Employee’s address shown below.


11



--------------------------------------------------------------------------------




11.6    Severability.    Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the minimal extent of
such provision or the remaining provisions of this Agreement or the application
of such provision to other parties or circumstances.
11.7    Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.


12



--------------------------------------------------------------------------------






 
COVANTA HOLDING CORPORATION
By:    
Title:
Accepted this     day of 
   , 20__.
 
    

EMPLOYEE’S ADDRESS:
 



27827917.1


13

